Citation Nr: 0844357	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  02-03 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than July 31, 
2000 for the granting of service connection for a right hip 
disability associated with meningococcal arthritis.

2.  Entitlement to an effective date earlier than July 31, 
2000 for the granting of service connection for a lumbar 
spine disability associated with meningococcal arthritis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbar spine disability associated with 
meningococcal arthritis.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for a right hip disability associated with 
meningococcal arthritis.

5.  Whether the severance of service connection for a lumbar 
spine disability associated with meningococcal arthritis was 
proper.  

6.  Whether the severance of service connection for a right 
hip disability associated with meningococcal arthritis was 
proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The veteran had service from May 1970 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Seattle, 
Washington.  This decision granted secondary service 
connection for lumbar spine and right hip disabilities as a 
result of his service-connected meningococcal arthritis.  
Each disability was initially evaluated as 10 percent 
disabling, effective July 31, 2000.  The veteran is 
contesting the initial ratings as well as the effective dates 
assigned for the granting of service connection for the 
foregoing disabilities.  The Board notes that a July 2006 
rating decision proposed to sever service connection for a 
lumbar spine disability and a right hips disability 
associated with meningococcal arthritis.  A May 2007 rating 
decision severed service connection for lumbar spine and 
right hip disabilities associated with meningococcal 
arthritis effective August 1, 2007.  The veteran filed a 
notice of disagreement with the May 2007 rating decision.  

In January 2003, the veteran testified at a Board hearing 
sitting at the RO.  In September 2008, the veteran was 
advised that the Veterans Law Judge who conducted that 
hearing was no longer employed by the Board.  The veteran was 
offered an opportunity to testify at another hearing.  
38 C.F.R. § 20.717 (2008).  He was advised that if he did not 
respond within 30 days from the date of the letter, the Board 
would assume that he did not want another hearing and would 
proceed with his appeal.  No response has been received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A January 2001 rating decision granted secondary service 
connection for lumbar spine and right hip disabilities as a 
result of his service-connected meningococcal arthritis and 
assigned each an initial 10 percent rating, effective July 
31, 2000.  The veteran perfected his appeal in regards to the 
increased rating and earlier effective date claims.  When the 
case was before the Board in July 2003, it was remanded for 
further development, including that the RO should determine 
if service connection for the claimed disabilities was 
severed.  

A July 2006 rating decision proposed to sever service 
connection and a May 2007 rating decision severed service 
connection for a lumbar spine disability and a right hip 
disability associated with meningococcal arthritis, effective 
August 1, 2007.  After a careful review of the claims folder, 
the Board finds that the veteran's claim of whether the 
severance of service connection for lumbar spine and right 
hip disabilities associated with meningococcal arthritis was 
proper, must be remanded for further action.  The veteran 
filed a notice of disagreement with the May 2007 rating 
decision that severed service connection.  The RO, however, 
has not issued to the veteran a statement of the case with 
respect to whether the severance of service connection was 
proper.  While a September 2007 supplemental statement of the 
case addressed the increased rating and earlier effective 
date claims, and indicated that the lumbar spine and right 
hip disabilities were not related to service, the issue of 
whether the severance of service connection for the lumbar 
spine and right hip disabilities was proper was not 
specifically addressed.  38 C.F.R. § 19.26 (2008).  (A 
supplemental statement of the case may not be used to respond 
to a notice of disagreement on an appealed issue not 
addressed in the statement of the case.)  The Board is, 
therefore, obligated to remand this issue. Manlincon v. West, 
12 Vet. App. 238 (1999).  

As stated above, at the time of the May 2007 rating decision 
which severed service connection for lumbar spine and right 
hip disabilities, the veteran had a pending appeal of the 
issues of entitlement to an initial rating excess of 10 
percent for a lumbar spine disability, and entitlement to an 
initial evaluation in excess of 10 percent for a right hip 
disability, as well as entitlement to effective dates earlier 
than July 31, 2000 for the grant of service connection.  
Although VA regulation provides that a retroactive increase 
or additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection (38 C.F.R. § 3.400(o)(1) (2008)), here, 
the veteran has initiated an appeal of the severance of 
service connection for lumbar spine and right hip 
disabilities.  As such, the severance determination is not 
yet final.  If the veteran perfects an appeal in the matter 
and prevails on appeal, the regulatory bar on retroactive 
increase or additional benefit in § 3.400(o)(1) would not 
apply.  However, should the appellant not perfect an appeal 
in the matter, or if the severance is upheld on appeal, the 
§ 3.400(o)(1) bar on retroactive increase or additional 
benefit would govern.  As such, the Board finds that the 
claims of whether the severance of service connection was 
proper are inextricably intertwined with the increased rating 
and effective date issues on appeal.  Hence, the Board will 
defer appellate consideration of the increased rating and 
effective date claims pending completion of the action 
requested below.

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a statement of the 
case with respect to the issues of whether 
the severance of service connection for a 
lumbar spine disability associated with 
service-connected meningococcal arthritis 
was proper and whether the severance of 
service connection for a right hip 
disability associated with service-
connected meningococcal arthritis was 
proper.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).

If, and only if, the appellant submits a 
timely substantive appeal concerning these 
additional issues should these issues be 
forwarded to the Board for appellate 
consideration.

2.  Following completion of the above, the 
RO should readjudicate the issues of 
entitlement to an initial rating in excess 
of 10 percent for a lumbar spine 
disability, entitlement to an initial 
rating in excess of 10 percent for a right 
hip disability, and entitlement to 
effective dates earlier than July 31, 2000 
for the granting of service connection for 
lumbar spine and right hip disabilities.  
Consideration must be given to all 
additional evidence received since 
issuance of the most recent statement of 
the case as to these matters.  
Additionally, the provisions of 38 C.F.R. 
§ 3.400(o)(1) must be considered, as 
applicable.  If any benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


